978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary Dean OLSON; Appellant,Calvin Newman;  Ron Gant;  Danny Daughtery;  Werner Kunkel;Frank Harris;  Bruce Johnson;  Clark Fimreite;  WalterGrant;  Dennie Houle;  John Leftbear;  Reggie Tweed;  FelixRevial;  Carlos Zeno; Raymond Namyniak;  Dale Kressin;Darrell Red Paint;  Mark Petite; Kevin Hokanson;  TimothyFeist;  Lynn Richard Myers;  John Fontaine;  MarcusMcKinney;  Abram Crumley;  Kent Ebert, on behalf ofthemselves and all others similarly situated, Plaintiffs,v.Elaine LITTLE, as Director of the North Dakota Department ofCorrections and Rehabilitations;  Timothy Schuetzle, as theWarden of the North Dakota State Penitentiary;  Bob Coad, asthe Deputy Warden of the North Dakota State Penitentiary,and Administrator of Inmate Rights, and Inmate Rules andRegulations, and Recreation and Activities, and "UnitManagement Multi- Disciplinary Team" in the North DakotaState Penitentiary;  Daniel Wrolstad, as the Director ofClassification, and Administrator of the Reception andOrientation, and Inmate Work Programs, and Inmate Library,and Inmate Law Library in the North Dakota StatePenitentiary;  Cordell Stromme, as the Chief of Security,and Administrator of Special Management Inmates, and theMail Room;  Steve Scott, as former Chief of Security in theNorth Dakota State Penitentiary;  Donald Redmann, as theRepresentative of the American Correctional Association inthe North Dakota State Penitentiary, and Training Office;American Correctional Association, as CoDefendant, by validcontract with the North Dakota Department of Corrections andRehabilitations, and the North Dakota State Penitentiary,and Minimum Security Unit, and Missouri River CorrectionalCenter;  Mark Molesworth, as the Unit Manager ofDisciplinary Segregation, and Administrative Segregation,and Detention Segregation, and the Minimum Security Unit inthe North Dakota State Penitentiary;  Pat Branson, as theUnit Manager of the East, West, and pre-South Cell Houses inthe North Dakota State Penitentiary;  Barbara McGilvery, asthe Unit Manager of the Women's Prison Unit in the NorthDakota State Penitentiary and all unnamed and unknownmembers of the "Unit Management Multi-Disciplinary Team" inthe North Dakota State Penitentiary;  Wanda Bier, as theGeneral Administrator to the Warden, and Case Records andManagement Information in the North Dakota StatePenitentiary;  June Werre, as Administrator of the BusinessOffice in the North Dakota State Penitentiary;  Marion Rott,as Administrator of the Inmate Commissary, and Cable T.V. inthe North Dakota State Penitentiary;  Bismarck/Mandan CableT.V., as Co-Defendant, by contract, or lease, with the NorthDakota State Penitentiary; Communications Carrier, unnamedand unknown, as Co-Defendant, by contract, or lease, ofsales and services, for local and long- distant telephonecalls in the North Dakota State Penitentiary; Vendors byContract, all unnamed and unknown, who sell, lease, trade,barter, or service, all items, products and equipment, byoral or written contract with any Unit or Department foundwithin, or connected with North Dakota Office of Managementand Budgets, North Dakota Department of Corrections andRehabilitations, North Dakota State Penitentiary, MinimumSecurity Unit, Missouri River Correctional Center and NorthDakota State Surplus Property and Rough Rider Industries,and Frontier Days and/or Carnival Days on behalf ofthemselves and all other similarly situated;  Judy Berg, asUnit Manager of the Inmate Property Office, Supervisor ofthe Inmate Commissary, and the Inmate Legal Supplies, andsome unknown and undefined capacity in, or with, the InmateMail Room, and U.S.  Certified Mail in the North DakotaState Penitentiary;  Mirna Stromme, as the Supervisor of theMail Room in the North Dakota State Penitentiary;  BucknellPudwell, as an Officer that picks up U. S. Mail from theCell Blocks on behalf of himself and all others similarlysituated;  Karen Halldorson, as Administrator of InmateAccounts and Funds in the North Dakota State Penitentiary,on behalf of herself and all others similarly situated;North Dakota Human Social Services, as Co-Defendant, as thecollector of child support payments from the North DakotaState Penitentiary and Inmate Accounts and Funds;  and allunnamed and unknown employees as Co-Defendants of the NorthDakota Human Social Services, who act as agents, or inparticipation in collecting child support payments from theInmate Accounts and Funds in the North Dakota StatePenitentiary agent North Dakota Human Social Servicesemployees;  North Dakota Board of Addiction Counselors, asCo-Defendants, as the North Dakota State Agency grantinglicenses to the Counselors employed in the North DakotaState Penitentiary;  Bev Bergson, as the Unit Manager andDirector of the Treatment and Counseling Services Departmentin the North Dakota State Penitentiary and Director ofSocial Services, and Inmate and Officer of Health CareServices and Religious services in the North Dakota StatePenitentiary;  Fred Walker, as an Inmate Peer Counselor inthe Treatment and Counseling Services Department in theNorth Dakota State Penitentiary on behalf of himself and allothers similarly situated;  Jane Myers, as Co-Defendant, asan ex-Treatment Counselor in the Treatment and Counselingservices Department in the North Dakota State Penitentiaryon behalf of herself and all others similarly situated;Donna Mathis, as Co-Defendant, a former Inmate in the NorthDakota State Penitentiary;  Richard McNair, as Co-Defendant,as ex-Peer Counselor in the Treatment and Counselingservices Department in the North Dakota State Penitentiaryon behalf of themselves and all others similarly situated;Joel Zahn, as Co-Defendant, as ex-Peer Counselor in theTreatment and Counseling Services Department in the NorthDakota State Penitentiary on behalf of themselves and allothers similarly situated;  Mary Dasovick, as Supervisor ofInmate and Officer Health Care Services in the North DakotaState Penitentiary;  North Dakota State Penitentiary Inmateand Officer Health Care, Unnamed and Unknown Duty Nurses onbehalf of themselves and all others similarly situated; andall unnamed and unknown members of the "Medical FinancialApproval Team" in the North Dakota State Penitentiary;  Dr.Luithle, as CoDefendant, as the professional and medicalHealth Care personnel for inmates in the North Dakota StatePenitentiary on behalf of themselves and all otherssimilarly situated;  Dr. Johnson, as Co-Defendant, as theprofessional and medical Health Care personnel for inmatesin the North Dakota State Penitentiary on behalf ofthemselves and all other similarly situated;  Dr. Carr, asCo-Defendant, as the professional and medical Health Carepersonnel for inmates in the North Dakota State Penitentiaryon behalf of themselves and all others similarly situated;Dr. Griffin, as Co-Defendant, as the professional andmedical Health Care personnel for inmates in the NorthDakota State Penitentiary on behalf of themselves and allothers similarly situated;  Dr. KoBriger, as Co-Defendant,as the professional and medical Health Care personnel forinmates in the North Dakota State Penitentiary on behalf ofthemselves and all others similarly situated;  Dr. Luistro,as Co-Defendant, as the professional and medical Health Carepersonnel for inmates in the North Dakota State Penitentiaryon behalf of themselves and all others similarly situated;Dr. Rillo, as Co-Defendant, as the professional and medicalHealth Care personnel for inmates in the North Dakota StatePenitentiary on behalf of themselves and all otherssimilarly situated;  Dr. Breen, as Co-Defendant, as theprofessional and medical Health Care personnel for inmatesin the North Dakota State Penitentiary on behalf ofthemselves and all others similarly situated; Dr. Beattie,as Co-Defendant, as the professional and medical Health Carepersonnel for inmates in the North Dakota State Penitentiaryon behalf of themselves and all other similarly situated;Dr. Hushka, as Co-Defendant, as the professional and medicalHealth Care personnel for inmates in the North Dakota StatePenitentiary on behalf of themselves and all otherssimilarly situated;  Dr. Hamar, as Co-Defendant, as theprofessional and medical Health Care personnel for inmatesin the North Dakota State Penitentiary on behalf ofthemselves and all others similarly situated;  MA, asCo-Defendant, as the professional and medical Health Carepersonnel for inmates in the North Dakota State Penitentiaryon behalf of themselves and all others similarly situated;Valerie Sturlangson, as the Pharmacist for inmates in theNorth Dakota State Penitentiary, on behalf of herself andall others similarly situated;  A. G. Malaktaris, as theDentist, as Co-Defendant, for dental care of inmates in theNorth Dakota State Penitentiary, on behalf of himself andall others similarly situated;  Dr. Samuelson, asCo-Defendant, as the Psychiatrists in the North Dakota StatePenitentiary and Jamestown State Hospital, on behalf ofthemselves and all others similarly situated;  Dr. Asmir, asCo-Defendant, as the Psychiatrists in the North Dakota StatePenitentiary and Jamestown State Hospital, on behalf ofthemselves and all others similarly situated;  Dr. Ulrich,as Co-Defendant, as the Psychiatrists in the North DakotaState Penitentiary and Jamestown State Hospital, on behalfof themselves and all others similarly situated;  KeithGrabrowski, as Supervisor and/or Officer at the MissouriRiver Correctional Center, MSU, Rough Rider Industries,Dairy Barn, and BEP Warehouse, on behalf of themselves andall others similarly situated;  Mike Olson, as Supervisorand/or Officer at the Missouri River Correctional Center,MSU, Rough Rider Industries, Dairy Barn, and BEP Warehouse,on behalf of themselves and all others similarly situated;Gary Griegs, as Supervisor and/or Officer at the MissouriRiver Correctional Center, MSU, Rough Rider Industries,Dairy Barn, and BEP Warehouse, on behalf of themselves andall others similarly situated;  Wendell Wentz, as Supervisorand/or Officer at the Missouri River Correctional Center,MSU, Rough Rider Industries, Dairy Bar, and BEP Warehouse,on behalf of themselves and all others similarly situated;Lemerman Val Gross, Lt., as Supervisor and/or officer at theMissouri River Correctional Center, MSU, Rough RiderIndustries, Dairy Barn, and BEP Warehouse, on behalf ofthemselves and all others similarly situated;  IrvinEnnminger, as Supervisor and/or Officer at the MissouriRiver Correctional Center, MSU, Rough Rider Industries,Dairy Barn, and BEP Warehouse, on behalf of themselves andall others similarly situated; Dennis Fracassi, asSupervisor and/or Officer at the Missouri River CorrectionalCenter, MSU, Rough Rider Industries, Dairy Barn, and BEPWarehouse, on behalf of themselves and all others similarlysituated; Perry Hesch, as Supervisor and/or Officer at theMissouri River Correctional Center, MSU, Rough RiderIndustries Dairy Barn, and BEP Warehouse, on behalf ofthemselves and all others similarly situated; Ruben Schmidt,as Supervisor and/or Officer at the Missouri RiverCorrectional Center, MSU, Rough Rider Industries, DairyBarn, and BEP Warehouse, on behalf of themselves and allothers similarly situated; Deanne Morris, as Supervisorand/or Officer at the Missouri River Correctional Center,MSU, Rough Rider Industries, Dairy Barn, and BEP Warehouse,on behalf of themselves and all others similarly situated;Carol Redmann, as Supervisor and/or Officer at the MissouriRiver Correctional Center, MSU, Rough Rider Industries,Dairy Barn, and BEP Warehouse, on behalf of themselves andall others similarly situated; Bob Keller, as Supervisorand/or Officer at the Missouri River Correctional Center,MSU, Rough Rider Industries, Dairy Barn, and BEP Warehouse,on behalf of themselves and all others similarly situated;Linda Engmann, as Co-Defendant, as Administrator of theState Surplus Property Office, as Supervisor of inmatesassigned to the State Property Office from the MissouriRiver Correctional Center;  Floyd Rouarke, as Co-Defendant,as Administrator of the State Surplus Property Office, asSupervisor of inmates assigned to the State Property Officefrom the Missouri River Correctional Center;  ReginaldTrieb, as Inmates in association with Supervisors andOfficers of the Missouri River Correctional Center and StateSurplus Property Office, MSU, Dairy Barn, and BEP;  BradHorvath, as Inmates in association with Supervisors andOfficers of the Missouri River Correctional Center and StateSurplus Property Office, MSU, Dairy Barn, and BEP;  Cook, asInmates in association with Supervisors and Officers of theMissouri River Correctional Center and State SurplusProperty Office, MSU, Dairy Barn, and BEP; Vern Lepard, asInmates in association with Supervisors and Officers of theMissouri River Correctional Center and State SurplusProperty Office, MSU, Dairy Barn, and BEP;  Bill Canada, asInmates in association with Supervisors and Officers of theMissouri River Correctional Center and State SurplusProperty Office, MSU, Dairy Barn, and BEP;  John Lafferty,as Inmates in association with Supervisors and Officers ofthe Missouri River Correctional Center and State SurplusProperty Office, MSU, Dairy Barn, and BEP;  North DakotaDepartment of Corrections Informers, all unnamed andunknown, used in the capacity to sign false affidavitscharging innocent inmates with DOCR violations and felonyoffenses, on behalf of themselves and all others similarlysituated;  Calvin R. Edwards, as Co-Defendant, as RegionalDirector of Federal Inmates housed, by contract, in theNorth Dakota State Penitentiary, on behalf of himself andall others similarly situated;  Ed Zuern, as Co-Defendant,as Chief legal counsel for the DOCR, on behalf of himselfand all others similarly situated; State Bonding Fund ofNorth Dakota, as Co-Defendant; George Sinner, asCo-Defendant, as the government official signing lawsregulating budgets for the Department of Corrections andRehabilitations and State Surplus Property;  North DakotaState Legislature, Unnamed and Unknown Members, as Co-Defendants, as the legislative members to supervise and toadminister the financial transactions of the various stateagencies and departments;  Office of Management and Budgets,as Co-Defendant, as the North Dakota agency responsible forthe distribution of budgets and funds to operate the NorthDakota Department of Corrections and Rehabilitations, NorthDakota State Penitentiary, Missouri River CorrectionalCenter, and State Surplus Property Office;  Bob Walsh, asCo-Defendant, as the North Dakota Agency responsible for thedistribution of budgets and funds to operate the NorthDakota Department of Corrections and Rehabilitations, NorthDakota State Penitentiary, Missouri River CorrectionalCenter, and State Surplus Property Office.;  NicholasSpaeth, as Co-Defendant, as the chief law enforcementofficer to enforce the proper application of fundsappropriated for the operation of public institutions of theState of North Dakota and prosecute breaches of trust in theadministration of those funds;  Linda Leuwer, as shiftCaptain in the North Dakota State Penitentiary;  StanCadotte, as shift Lt. in the North Dakota StatePenitentiary;  Craig Therer, as Correctional Officer onbehalf of themselves and all others similarly situated inthe North Dakota State Penitentiary;  Dave Heidt, asCorrectional Officer on behalf of themselves and all otherssimilarly situated, in the North Dakota State Penitentiary;Richard Draeger, as Correctional Officer on behalf ofthemselves and all others similarly situated, in the NorthDakota State Penitentiary, Appellees.
No. 92-2123.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 1, 1992.Filed:  October 27, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gary Dean Olson, a North Dakota inmate, appeals the district court's1 sua sponte dismissal of his 42 U.S.C. § 1983 complaint for failure to comply with Federal Rule of Civil Procedure 8(a).  Olson and twenty-four other named pro se plaintiffs moved to file an eighty-page complaint in forma pauperis on behalf of themselves and all others similarly situated.2  The complaint named over seventy defendants, most of whom are prison officials, and included numerous unnamed and unknown defendants.  The prisoners asserted thirty-four claims concerning conditions and practices at the North Dakota State Penitentiary, Minimum Security Unit, and the Missouri River Correctional Center.


2
The district court granted their motion to proceed in forma pauperis, but dismissed the complaint sua sponte for failure to comply with Rule 8(a)'s requirement that a complaint set forth "a short and plain statement of the claim showing that the pleader is entitled to relief."  The court suggested that "justice would be better served" if the plaintiffs presented "one claim at a time to the court in separate lawsuits."


3
After careful review of the record, we conclude that the district court did not abuse its discretion in dismissing Olson's complaint.   See Mangan v. Weinberger, 848 F.2d 909, 911 (8th Cir. 1985) (dismissal under Rule 8 reviewable for abuse of discretion), cert. denied, 488 U.S. 1013 (1989).  The complaint is wordy and confusing, and does not provide the district court with the "short and plain statement" required by the rule.  See Fed.  R. Civ. P. 8(a)(2).


4
Accordingly, we affirm.  We remand the case to the district court for entry of a dismissal without prejudice.



1
 The Honorable Rodney S. Webb, United States District Judge for the District of North Dakota


2
 Only Olson is named in and signed the notice of appeal.  Thus, this court does not have jurisdiction over the other plaintiffs.   See Torres v. Oakland Scavenger Co., 487 U.S. 312, 317 (1988)